Citation Nr: 1327631	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for chondrocalcinosis of the left knee.

2.  Entitlement to a disability rating higher than 10 percent for chondrocalcinosis of the right knee.




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1982 to January 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012 the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development.  Specifically, the claims were to be consolidated into one claims file, records in the custody of the Social Security Administration (SSA) requested, and the Veteran provided an updated VA compensation examination.  All of that development since has been completed.  Still other development is required before deciding these claims, however, so the Board is again remanding them to the RO via the AMC.


REMAND

In an August 2013 statement to the Board, the Veteran asked that records of medical appointments occurring at the Bay Pines VA Medical Center (VAMC) in July and August 2013, so very recently, be obtained and considered.  He also has asked for consideration of the results of a July 2013 SSA examination.  VA has a duty to assist him in obtaining records from Federal agencies, so including from a VAMC and SSA.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2). See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated records are in constructive, if not actual, possession of the agency and therefore, if potentially relevant, must be obtained and considered).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he identify any additional treatment he has received for his left and right knee disabilities since August 2013, whether from VA or privately.  If necessary, ask that he complete and return the authorization (VA Form 21-4142) so that VA may obtain all additional medical evaluation or treatment records, including all updated treatment records from the Bay Pines VAMC, but specifically treatment records dated July 26, 2013, and August 6, 2013.

2.  Also obtain a copy of the July 25, 2013, medical examination the Veteran reportedly had concerning his SSA disability claim.

3.  Then readjudicate his claims for higher disability ratings for his left and right knee disabilities in light of this and all other additional evidence.  If higher ratings continue to be denied, send him another supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


